Littleton :
This is an appeal from the determination of deficiencies for the years 1918 and 1919 in the amounts of $32,802.85 and $7,800.80, respectively, of which amounts approximately $2,100 is in dispute.
The controversy arises from the reduction by the Commissioner from $50,000 to $25,000 of invested capital, representing alleged value of patents and license agreements.
*480FINDINGS OF FACT.
The taxpayer is a Delaware corporation with principal office in New York City. During the taxable years it was affiliated with the Sypho-Chemical Sprinkler Corporation. On February 6, 1916, the Sypho-Chemical Sprinkler Corporation acquired for $200,000 par value of its capital stock certain patents and license agreements covering a certain automatic fire extinguishment system, which patents and license agreements had an actual cash value at the time acquired for stock of $50,000.
Judgment will he entered for the petitioner upon the issue raised on 15 days’ notice, under Rule 50.